DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
            Applicant's arguments and amendments received 12/02/2021 have been fully considered.  With regard to 35 U.S.C. § 102, Applicant argues that the cited prior art does not disclose [see applicant argument pages 10-21]. This language corresponds to the newly amended language to the claims 9-10, 16, 20, 22, 26-36 and newly added claims 39-45 and 46. 
           As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the art on record in view of a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set. Further, Examiners position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant's disclosed invention in manner, which distinguishes over the prior art. As it is Applicant's right to continue to claim as broadly as possible their invention. It is also the Examiners right to continue to interpret the claim language as broadly as possible. As such, the examiner stands with the art of Trundle et al.  See additional paragraphs in regarding newly added claims language as well as the newly added claims rejection as presented below. 

Claim Rejections - 35 USC § 112
Claim 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The newly added claim language to claim 9 includes “sending first data representing a user interface”. The newly added limitation to the claimed invention was not described in the specification. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10, 16, 20, 22, 26-36, 39-45 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trundle et al. US 2011/0102588.

In regarding to claims 9, 16 and 44: Trundle teaches:

16. (Currently Amended) A method comprising: receiving, from a user device, first data that associate a portion of a field of view (FOV) of an audio/video recording and communication device (A/V device) with 
FIG. 1 illustrates an example of an electronic system 100 configured to provide image surveillance and reporting. The system 100 includes a camera unit 110, a gateway 120, a remote monitoring server 130, and one or more user devices 140. The camera unit 110 is a relatively small and affordable unit that captures still images of an area that corresponds to a location of the camera unit. Because the camera unit 110 is relatively small, runs off of battery power, and communicates via a wireless communication protocol, the camera unit 110 may be easily placed at any location within a monitored property (or just outside of a monitored property) to provide image surveillance of an area of the monitored property (or an area just outside of the monitored property).

The system 100 detects portions of the image that have a threshold difference from corresponding portions of the reference image (530). For example, the system 100 compares differences between pixels in the extracted subset of image data and corresponding pixels in the reference image to a threshold and, based on the comparison, detects pixels where more than a threshold difference exists.
Trundle, 0014-0016, 0087-0091, emphasis added


an activation mode from a plurality of activation modes associated with a security system; 
The monitoring system control unit 210 includes a controller 212 and a network module 214. The controller 212 is configured to control a monitoring system (e.g., a home alarm or security system) that includes the monitoring system control unit 210. In some examples, the controller 212 may include a processor or other control circuitry configured to execute instructions of a program that controls operation of an alarm system. In these examples, the controller 212 may be configured to receive input from sensors, detectors, or other devices included in the alarm system and control operations of devices included in the alarm system or other household devices (e.g., a thermostat, an appliance, lights, etc.). For example, the controller 212 may be configured to control operation of the network module 214 included in the monitoring system control unit 210.
Trundle, 0033-0036, emphasis added



receiving second data generated by the A/V device;
Trundle, 0014-0016, 0087-0091,


 determining, based at least in part on the second data, that the A/V device detected motion associated with the portion of the FOV; 
The system 100 also may compare a current background image (e.g., an image without relevant physical activity or motion) with a stored reference image. When the system 100 detects a large difference between the current background image and the stored reference image, the system 100 determines that a new reference image is needed and stores a new reference image. This may be 

determining, that the security system is operating in the activation mode; 

In response to a determination that the analysis of the image indicates relevant physical activity, the system 100 accesses one or more rules for transmitting images to a remote monitoring server (720). For example, the system 100 may access one or more security system rules that control whether the image captured by the camera unit is transmitted from a gateway to a remote monitoring server based on one or more events detected by a security system that monitors a property associated with the area corresponding to the location of the camera unit. In this example, the one or more security system rules may define security system events that indicate whether the captured images are important. For instance, a security system rule may indicate that the image should be transmitted if the security system detects an alarm event and that the image should not be transmitted if the security system does not detect an alarm event. A security system rule also may indicate that the image should be transmitted if the security system detects activity within a property (e.g., through one or more of a door sensor, a window sensor, and a motion sensor of the security system) that confirms motion detected by a motion sensor embedded in the camera unit. The rule may require that the confirming activity be in a location nearby the location of the camera unit. If the security system does not detect activity within the property that confirms motion detected by the motion sensor embedded in the camera unit within a threshold period of time, the rule indicates that the image should not be transmitted.
Trundle, 0022, 0100, emphasis added



and based at least in part on the A/V device detecting the motion associated with the portion of the FOV and the security system operating in the activation mode, causing the security system to perform at least one action.
In response to a determination that the analysis of the image indicates relevant physical activity, the system 100 accesses one or more rules for transmitting images to a remote monitoring server (720). For example, the system 100 may access one or more security system rules that control whether the image captured by the camera unit is transmitted from a gateway to a remote monitoring server based on one or more events detected by a security system that monitors a property associated with the area corresponding to the location of the camera unit. In this example, the one or more security system rules may define security system events that indicate whether the captured images are important. For instance, a security system rule may indicate that the image should be transmitted if the security system detects an alarm event and that the image should not be transmitted if the security system does not detect an alarm event. A security system rule also may indicate that the image should be transmitted if the security system detects activity within a property (e.g., through one or more of a door sensor, a window sensor, and a motion sensor of the security system) that confirms motion detected by a motion sensor embedded in the camera unit. The rule may require that the confirming activity be in a location nearby the location of the camera unit. If the security system does not detect activity within the property that confirms motion detected by the motion sensor embedded in the camera unit within a threshold period of time, the rule indicates that the image should not be transmitted.


Further, see sending first data representing a user interface
Trundle, 0046-0048







In regarding to claim 10: Trundle teaches:
10. (Currently Amended) The method of claim 9, further comprising: receiving fifth data indicating a conditional setting, wherein the fourth data further associates the conditional setting with the first portion of the FOV.
For instance, the system 200 may employ monitoring schedules to determine which periods of time when a recording device (e.g., the camera 230) will be active. The monitoring schedules may be set based on user input defining when users would like the recording device (e.g., the camera 230) to be active. The monitoring schedules also may be automatically set based on monitoring past activity related to the building being monitored by the monitoring system. For example, when the monitoring system is a home alarm system, the monitoring system may detect periods of time when users are typically at home and away from home and set monitoring schedules based on the detected periods of time. In this example, the monitoring system may set the recording device (e.g., the camera 230) to be active during time periods when users are detected as typically being away from home.
Trundle, 0057, emphasis added



In regarding to claim 20: Trundle teaches:
20. (Currently Amended) The method of claim 16, wherein the causing the security system to perform the at least one action comprises causing the security system to perform at least one of activating an alarm, outputting a warning sound, sending a user alert to the user device, or changing a power state of at least one automation device.
In response to a determination that the analysis of the image indicates relevant physical activity, the system 100 accesses one or more rules for transmitting images to a remote monitoring server (720). For example, the system 100 may access one or more security system rules that control whether the image captured by the camera unit is transmitted from a gateway to a remote monitoring server based on one or more events detected by a security system that monitors a For instance, a security system rule may indicate that the image should be transmitted if the security system detects an alarm event and that the image should not be transmitted if the security system does not detect an alarm event. A security system rule also may indicate that the image should be transmitted if the security system detects activity within a property (e.g., through one or more of a door sensor, a window sensor, and a motion sensor of the security system) that confirms motion detected by a motion sensor embedded in the camera unit. The rule may require that the confirming activity be in a location nearby the location of the camera unit. If the security system does not detect activity within the property that confirms motion detected by the motion sensor embedded in the camera unit within a threshold period of time, the rule indicates that the image should not be transmitted.
Trundle, 0100, emphasis added



In regarding to claim 22: Trundle teaches:
22. (Currently Amended) The method of claim 9, further comprising: receiving a fifth data indicating a second portion of the user interface, the second portion of the user interface being associated with a second portion of the FOV;
Trundle, 0057-0058 

receiving a sixth data indicating a second activation mode of the security system; and sending, seventh data that associates the second portion of the FOV with the second activation mode of the security system.
In response to a determination that the analysis of the image indicates relevant physical activity, the system 100 accesses one or more rules for transmitting images to a remote monitoring server (720). For example, the system 100 may access one or more security system rules that control whether the image captured by the camera unit is transmitted from a gateway to a remote monitoring server based on one or more events detected by a security system that monitors a property associated with the area corresponding to the location of the camera unit. In this example, the one or more security system rules may define security system events that indicate whether the captured images are important. For instance, a security system rule may indicate that the image should be transmitted if the security system detects an alarm event and that the image should not be transmitted if the security system does not detect an alarm event. A security system rule also may indicate that the image should be transmitted if the security system detects activity within a property (e.g., through one or more of a door sensor, a window sensor, and a motion sensor of the security system) that confirms motion detected by a motion sensor embedded in the camera unit. The rule may require that the confirming activity be in a location nearby the location of the camera unit. If the security system does not detect activity within the property that confirms motion detected by the motion sensor embedded in the camera unit within a threshold period of time, the rule indicates that the image should not be transmitted.
Trundle, 0100, emphasis added



In regarding to claim 26: Trundle teaches:
26. (Currently Amended) The method of claim 9, wherein the receiving of the third data indicating the first activation mode of the security system comprises receiving the third data indicating at least one of a stay mode, an away mode, a vacation mode, or a disarmed mode of the security system.  


In regarding to claim 2: Trundle teaches:
27. (Currently Amended) The method of claim 9, wherein, when the security system is operating in the first activation mode, the security system performs at least one action based at least in part on an automation device detecting an object. 
Referring again to FIG. 3, the system 100 analyzes the one or more images to determine whether the one or more images include image data that is indicative of relevant physical activity (330). For example, the system 100 may process the one or more images to detect whether objects exist within the one or more images. When no objects exist in the one or more images, the system 100 determines that the one or more images do not include image data that is indicative of relevant physical activity. When objects exist in the one or more images, the system 100 may determine that the one or more images include image data that is indicative of relevant physical activity.
Trundle, 0076-0077, emphasis added



 
In regarding to claim 28: Trundle teaches:
28. (Currently Amended) The method of claim 9, further comprising generating the fourth data, the fourth data indicating at least: the first portion of the FOV; the first activation mode of the security system; and a command to associate the first portion of the FOV with the first activation mode.
Referring again to FIG. 3, the system 100 analyzes the one or more images to determine whether the one or more images include image data that is indicative of relevant physical activity (330). For example, the system 100 may process the one or more images to detect whether objects exist within the one or more images. When no objects exist in the one or more images, the system 100 determines that the one or more images do not include image data that is indicative of relevant 
Trundle, 0076-0077, emphasis added



  
In regarding to claim 29: Trundle teaches:
29. (Currently Amended) The method of claim 9, further comprising generating the fourth data, the fourth data indicating at least: a motion zone from a plurality of motion zones, the motion zone being associated with the first portion of the FOV; and the first activation mode of the security system. 
In response to a determination that the analysis of the image indicates relevant physical activity, the system 100 accesses one or more rules for transmitting images to a remote monitoring server (720). For example, the system 100 may access one or more security system rules that control whether the image captured by the camera unit is transmitted from a gateway to a remote monitoring server based on one or more events detected by a security system that monitors a property associated with the area corresponding to the location of the camera unit. In this example, the one or more security system rules may define security system events that indicate whether the captured images are important. For instance, a security system rule may indicate that the image should be transmitted if the security system detects an alarm event and that the image should not be transmitted if the security system does not detect an alarm event. A security system rule also may indicate that the image should be transmitted if the security system detects activity within a property (e.g., through one or more of a door sensor, a window sensor, and a motion sensor of the security system) that confirms motion detected by a motion sensor embedded in the camera unit. The rule may require that the confirming activity be in a location nearby the location of the camera unit. If the security system does not detect activity within the property that confirms motion detected by the motion sensor embedded in the camera unit within a threshold period of time, the rule indicates that the image should not be transmitted.
Trundle, 0100, emphasis added


 
In regarding to claim 30: Trundle teaches:
30. (Currently Amended) The method of claim 9, further comprising generating the fourth data, the fourth data indicating at least: an angle associated with the FOV, the angle corresponding to the first portion of the FOV; and the first activation mode of the security system. 
Trundle, 0014-0016, 0087-0091

 
In regarding to claim 31: Trundle teaches:
31. (Currently Amended) The method of claim 9, further comprising: generating the first data representing the user interface: the user interface including a diagram that represents a plurality of motion zones associated with the A/V device, the plurality of motion zones corresponding to the FOV, wherein the receiving the first input of the second data indicating the first portion of the  user interface comprises receiving the second dta representing a selection of a motion zone from the plurality of motion zones.
Trundle, 0014-0016, 0087-0091

  
In regarding to claim 32: Trundle teaches:
32. (Currently Amended) The method of claim 16, wherein the determining that the A/V device detected the motion associated with the portion of the FOV comprises at least determining, based at least in part on the second data, that a motion sensor of the A/V device detected the motion, the motion sensor being associated with the portion of the FOV. 
Trundle, 0014-0016, 0087-0091 


In regarding to claim 33: Trundle teaches:
33. (Currently Amended) The method of claim 16, wherein the second data is image data, and wherein the determining that the A/V device detected the motion associated with the portion of the FOV comprises at least: determining that a portion of the image data represents an object; and determining that the portion of the image data corresponds to the portion of the FOV. 
Trundle, 0014-0016, 0087-0091

 

34. (New) The method of claim 9, wherein: the user interface includes an image, the image depicting the FOV; and the receiving of the second data indicating the first portion of the user interface comprises receiving the second data representing a selection a portion of the image, the portion of the image corresponding to the first portion of the FOV. 
Trundle, 0014-0016, 0087-0091 



In regarding to claim 35: Trundle teaches:
35. (New) The method as recited in claim 16, further comprising; receiving from the user device, third data representing a request to operate the security system in the activation mode, wherein the determining that the security system is operating in the activation mode is based at least in part on the receiving of the third data.  
Trundle, 0032, 0100, Fig. 2 user device 250



In regarding to claim 36: Trundle teaches:
36. (New) The method as recited in claim 16, wherein the activation mode causes the security system to perform at least one action when an automation device associated with the security system detects an event.  
Trundle, 0100, Fig. 2 user device 250


In regarding to claim 39: Trundle teaches:
39. (New) The method as recited in claim 16, wherein the receiving of the first data comprises receiving, from the user device, the first data indicating: a motion zone associated with the A/V device, the motion zone being associated with the portion of the FOV; and the activation mode associated with the security system.
Trundle, 0018, 0021 
 
In regarding to claim 40: Trundle teaches:
40. (New) The method as recited in claim 16, wherein the receiving of the first data comprises receiving, from the user device, the first data indicating: a portion of image data generated by the A/V device, the portion of the image data corresponding to the portion of the FOV; and the activation mode associated with the security system. 
Trundle, 0029-0030

 
In regarding to claim 41: Trundle teaches:
41. (New) The method of claim 16, wherein the receiving of the first data comprises receiving, from the user device, the first data indicating: the portion of the FOV of the A/V device; and Lee&Hayes6 of 22R140-0025US Serial No. 15/897,792at least one of a stay mode, an away mode, a vacation mode, or a disarmed mode associated with the security system.
Trundle, 0021, 0041

  
In regarding to claim 42: Trundle teaches:
42. (New) The method as recited in claim 16, further comprising: causing the security system to operate in the activation mode, wherein the determining that the security system is operating in the activation mode is based at least in part on the causing of the security system to operate in the activation mode.  
Trundle, 0021, 0041



In regarding to claim 43: Trundle teaches:
43. (New) The method as recited in claim 16, further comprising storing the first data that associates the portion of the FOV with the activation mode associated with the security system.
Trundle, 0021, 0041


In regarding to claim 45: Trundle teaches:
45. (New) The electronic device as recited in claim 44, wherein the one or more sensors include at least a motion sensor associated with the portion of the FOV, and wherein the detecting of the motion associated with the portion of the FOV comprises at least determining, based at least in part on the third data, that the motion sensor detected the motion.  
Trundle, 0018, 0021-0022



46. (New) The electronic device as recited in claim 44, wherein the one or more sensors include a camera and the third data is image data, and wherein the detecting the motion associated with the portion of the FOV comprises: determining that a portion of the image data represents an object; and determining that the portion of the image data corresponds to the portion of the FOV.

Trundle, 0018, 0021-0022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481